SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b),(c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) (Amendment No.)1 Glaukos Corporation (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) (CUSIP Number) December 31, 2015 Date of Event Which Requires Filing of this Statement Check the appropriate box to designate the rule pursuant to which this Schedule is Filed: [] Rule 13d-1(b) [] Rule 13d-1(c) [X] Rule 13d-1(d) 1 The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page.The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. 377322102 1) Name of Reporting Person I.R.S. Identification No. of Above Person (Entities Only) (Voluntary) Domain Partners VIII, L.P. 2) Check the Appropriate Box if a Member of a Group (a) [X] (b) [] 3) SEC Use Only 4) Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5) Sole Voting Power 876,083 shares of Common Stock * 6) Shared Voting Power -0- 7) Sole Dispositive Power 876,083 shares of Common Stock * 8) Shared Dispositive Power -0- 9) Aggregate Amount Beneficially Owned by Each Reporting Person 876,083 shares of Common Stock * Check if the Aggregate Amount in Row (9) Excludes Certain Shares[] Percent of Class Represented by Amount in Row (9) 2.7% ** Type of Reporting Person PN * As of December 31, 2015 ** Based on 32,181,221 shares of Common Stock outstanding as of December 31, 2015, as provided to the Reporting Persons by the Issuer. 2 CUSIP No. 377322102 1) Name of Reporting Person I.R.S. Identification No. of Above Person (Entities Only) (Voluntary) DP VIII Associates, L.P. 2) Check the Appropriate Box if a Member of a Group (a) [X] (b) [] 3) SEC Use Only 4) Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5) Sole Voting Power 6,501 shares of Common Stock * 6) Shared Voting Power -0- 7) Sole Dispositive Power 6,501 shares of Common Stock * 8) Shared Dispositive Power -0- 9) Aggregate Amount Beneficially Owned by Each Reporting Person 6,501 shares of Common Stock * Check if the Aggregate Amount in Row (9) Excludes Certain Shares[] Percent of Class Represented by Amount in Row (9) Less than 0.1% ** Type of Reporting Person PN * As of December 31, 2015 ** Based on 32,181,221 shares of Common Stock outstanding as of December 31, 2015, as provided to the Reporting Persons by the Issuer. 3 CUSIP No. 377322102 1) Name of Reporting Person I.R.S. Identification No. of Above Person (Entities Only) (Voluntary) Domain Partners IV, L.P. 2) Check the Appropriate Box if a Member of a Group (a) [X] (b) [] 3) SEC Use Only 4) Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5) Sole Voting Power 2,068,960 shares of Common Stock * 6) Shared Voting Power -0- 7) Sole Dispositive Power 2,068,960 shares of Common Stock * 8) Shared Dispositive Power -0- 9) Aggregate Amount Beneficially Owned by Each Reporting Person 2,068,960 shares of Common Stock * Check if the Aggregate Amount in Row (9) Excludes Certain Shares[] Percent of Class Represented by Amount in Row (9) 6.4% ** Type of Reporting Person PN * As of December 31, 2015. ** Based on 32,181,221 shares of Common Stock outstanding as of December 31, 2015, as provided to the Reporting Persons by the Issuer. 4 CUSIP No. 377322102 1) Name of Reporting Person I.R.S. Identification No. of Above Person (Entities Only) (Voluntary) DP IV Associates, L.P. 2) Check the Appropriate Box if a Member of a Group (a) [X] (b) [] 3) SEC Use Only 4) Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5) Sole Voting Power 14,041 shares of Common Stock * 6) Shared Voting Power -0- 7) Sole Dispositive Power 14,041 shares of Common Stock * 8) Shared Dispositive Power -0- 9) Aggregate Amount Beneficially Owned by Each Reporting Person 14,041 shares of Common Stock * Check if the Aggregate Amount in Row (9) Excludes Certain Shares[] Percent of Class Represented by Amount in Row (9) Less than 0.1% ** Type of Reporting Person PN * As of December 31, 2015 ** Based on 32,181,221 shares of Common Stock outstanding as of December 31, 2015, as provided to the Reporting Persons by the Issuer. 5 CUSIP No. 377322102 1) Name of Reporting Person I.R.S. Identification No. of Above Person (Entities Only) (Voluntary) Domain Associates, LLC 2) Check the Appropriate Box if a Member of a Group (a) [X] (b) [] 3) SEC Use Only 4) Citizenship or Place of Organization Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5) Sole Voting Power 63,200 shares of Common Stock * 6) Shared Voting Power -0- 7) Sole Dispositive Power 63,200 shares of Common Stock * 8) Shared Dispositive Power -0- 9) Aggregate Amount Beneficially Owned by Each Reporting Person 63,200 shares of Common Stock * Check if the Aggregate Amount in Row (9) Excludes Certain Shares[] Percent of Class Represented by Amount in Row (9) 0.2% ** Type of Reporting Person PN * As of December 31, 2015 ** Based on 32,181,221 shares of Common Stock outstanding as of December 31, 2015, as provided to the Reporting Persons by the Issuer. 6 CUSIP No. 377322102 Schedule 13G Item 1(a) Name of Issuer: Glaukos Corporation Item 1(b) Address of Issuer’s Principal Executive Offices: 26051 Merit Circle, Suite 103 Laguna Hills, CA92653 Item 2(a) Name of Person Filing: This statement is being filed by Domain Partners VIII, L.P., a Delaware limited partnership (“Domain VIII”), DP VIII Associates, L.P., a Delaware limited partnership (“DP VIII A”), Domain Partners IV, L.P., a Delaware limited partnership (“Domain IV”), DP IV Associates, L.P., a Delaware limited partnership (“DP IV A”), and Domain Associates, LLC (“DA”) (together, the “Reporting Persons”). Item 2(b) Address of Principal Business Office: One Palmer Square Princeton, NJ08542 Item 2(c) Place of Organization: Domain VIII:Delaware DP VIII A:Delaware Domain IV:Delaware DP IV A:Delaware DA:Delaware Item 2(d) Title of Class of Securities: Common Stock, $0.001 par value Item 2(e) CUSIP Number: 377322102 Item 3 Statements Filed Pursuant to Rules 13d-1(b) or 13d-2(b): Not applicable. 7 CUSIP No. 377322102 Item 4 Ownership. (a) through (c): The information set forth in Items 5 through 9 and 11 of the cover pages to this Schedule 13G is incorporated herein by reference. Item 5 Ownership of Five Percent or Less of a Class: Not applicable. Item 6 Ownership of More than Five Percent on Behalf of Another Person: Not applicable. Item 7 Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Company: Not applicable. Item 8 Identification and Classification of Members of the Group: See Exhibit 2. Item 9 Notice of Dissolution of Group: Not applicable. Item 10 Certification: Not applicable. 8 CUSIP No. 377322102 Signature After reasonable inquiry and to the best of their knowledge and belief, the undersigned hereby certify that the information set forth in this statement is true, complete and correct. Dated:January 15, 2016 DOMAIN PARTNERS VIII, L.P. By: One Palmer Square Associates VIII, L.L.C., General Partner By: /s/ Kathleen K. Schoemaker Managing Member DP VIII ASSOCIATES, L.P. By: One Palmer Square Associates VIII, L.L.C., General Partner By: /s/ Kathleen K. Schoemaker Managing Member DOMAIN PARTNERS IV, L.P. By: One Palmer Square Associates IV, L.L.C., General Partner By: /s/ Kathleen K. Schoemaker Managing Member DP IV ASSOCIATES, L.P. By: One Palmer Square Associates IV, L.L.C., General Partner By: /s/ Kathleen K. Schoemaker Managing Member DOMAIN ASSOCIATES, LLC By: /s/ Kathleen K. Schoemaker Managing Member 9 CUSIP No. 377322102 EXHIBIT 1 JOINT FILING AGREEMENT The undersigned hereby agree that the statement on Schedule 13G to which this Agreement is annexed as Exhibit 1, and any amendments thereto, is and will be filed on behalf of each of them in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. Dated:January 15, 2016 DOMAIN PARTNERS VIII, L.P. By: One Palmer Square Associates VIII, L.L.C., General Partner By: /s/ Kathleen K. Schoemaker Managing Member DP VIII ASSOCIATES, L.P. By: One Palmer Square Associates VIII, L.L.C., General Partner By: /s/ Kathleen K. Schoemaker Managing Member DOMAIN PARTNERS IV, L.P. By: One Palmer Square Associates IV, L.L.C., General Partner By: /s/ Kathleen K. Schoemaker Managing Member DP IV ASSOCIATES, L.P. By: One Palmer Square Associates IV, L.L.C., General Partner By: /s/ Kathleen K. Schoemaker Managing Member DOMAIN ASSOCIATES, LLC By: /s/ Kathleen K. Schoemaker Managing Member 10 CUSIP No. 377322102 EXHIBIT 2 Identification and Classification of Members of the Group Domain Partners VIII, L.P., DP VIII Associates, L.P., Domain Partners IV, L.P., DP IV Associates, L.P. and Domain Associates, LLC are filing this statement on Schedule 13G as a group. Domain Partners VIII, L.P. is a Delaware limited partnership.Its sole general partner is One Palmer Square Associates VIII, L.L.C., a Delaware limited liability company. DP VIII Associates, L.P. is a Delaware limited partnership.Its sole general partner is One Palmer Square Associates VIII, L.L.C., a Delaware limited liability company. Domain Partners IV, L.P. is a Delaware limited partnership.Its sole general partner is One Palmer Square Associates IV, L.L.C., a Delaware limited liability company. DP IV Associates, L.P. is a Delaware limited partnership.Its sole general partner is One Palmer Square Associates IV, L.L.C., a Delaware limited liability company. Domain Associates, LLC is a Delaware limited liability company. 11
